 

Exhibit 10.6

 

First Amendment to Executive Employment Agreement

This First Amendment to Executive Employment Agreement (“Amendment”) is entered
into with an effective date of May 12, 2015 (the “Amendment Effective Date”) by
and between Kura Oncology, Inc., a Delaware corporation (the “Company”)
(successor in interest to Kura Operations, Inc., (“Kura Operations”)), and Troy
Wilson (“Executive”).

Whereas, Kura Operations and Executive entered into that certain Executive
Employment Agreement, dated October 1, 2014 (the “Agreement”);

Whereas, the Agreement was assigned from Kura Operations to the Company by
operation of law on March 31, 2015; and

Whereas, the Parties have decided to amend the Agreement to clarify the intent
of the definition of Corporate Transaction as set forth in this Amendment.

Now, Therefore, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.Defined Terms.  All capitalized terms not otherwise defined in this Amendment
shall have the same meanings that are ascribed to them in the Agreement.

2.Amend Section 9.4.  Section 9.4 of the Agreement is hereby amended and
restated in its entirety to read as follows:

9.4“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)a sale, lease or other disposition of all or substantially all, as determined
by the Board in its sole discretion, of the consolidated assets of the Company
and its subsidiaries;

(b)a merger, consolidation, or similar transaction of the Company following
which such entity is not the surviving entity;

(c)a merger, consolidation or similar transaction of the Company following which
such entity is the surviving entity but the shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

Notwithstanding the foregoing, the term Corporate Transaction will not include
(i) a sale of assets, merger or other transaction effected exclusively for the
purpose of changing the domicile of the Company, (ii) the acquisition of
securities of the Company by an investor or any affiliate thereof that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (iii) the merger transaction between the
Company and Kura Oncology, Inc. (f/k/a Zeta Acquisition Corp. III) effectuated
March 31, 2015.  In addition, to the extent required for compliance with Code
Section 409A, in no event will an event be deemed a Corporate Transaction if
such transaction is not also a “change in the ownership or effective control of”
the Company or “a change in the ownership of a substantial portion of the assets
of” the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

3.Continuing Effect.  All references to the “Agreement” in the Agreement shall
hereinafter refer to the Agreement as amended by this Amendment.  Except as
specifically amended by this Amendment, the Agreement shall remain in full force
and effect in accordance with its terms.  Sections or other headings contained
in this Amendment are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Amendment; and no provision of this
Amendment shall be interpreted for or against any party because that party or
its legal representative drafted the provision.

4.Counterparts.  This Amendment may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

[Remainder of this page intentionally left blank]

1

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Amendment effective as of the
Amendment Effective Date.

 

Kura Oncology, Inc.

 

Executive

 

 

 

 

 

By:

/s/ Heidi Henson

 

/s/ Troy Wilson

 

 

 

 

 

Name:

Heidi Henson

 

Name:

Troy Wilson

 

 

 

 

 

Title:

CFO

 

 

 

 

2